ACCEPTED
                                                                                                     03-14-00509-CV
                                                                                                            3751035
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                1/13/2015 2:20:29 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                     No. 03-14-00509-CV

                             ______________________________
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                              IN THE COURT OF APPEALS                         AUSTIN, TEXAS
                           FOR THE THIRD JUDICIAL DISTRICT                1/13/2015 2:20:29 PM
                             _____________________________                  JEFFREY D. KYLE
                                                                                  Clerk
                       THE UNIVERSITY OF TEXAS AT AUSTIN
                                    Appellant,

                                              VS.

                                   DIJAIRA B. SMITH,
                                        Appellee.
                             ______________________________

           On Appeal from the 200th Judicial District Court of Travis County, Texas
                              Cause No. D-1-GN-13-004318
                           ______________________________

    APPELLANT’S UNOPPOSED MOTION FOR LEAVE TO FILE RESPONSE TO
                 APPELLEE’S POST-SUBMISSION BRIEF
                    ______________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Appellant, the University of Texas at Austin (“UT”), and submits this

Unopposed Motion for Leave to Respond to Appellee’s Post-Submission Brief.

   1. This appeal is from the 200th Judicial District Court of Travis County’s denial of UT’s Plea

      to the Jurisdiction. Appellant filed its brief with the Third Court of Appeals on or about

      September 9, 2014. Appellee filed her response brief on or about September 29, 2014.

      Appellant filed its reply on October 16, 2014. Oral arguments were heard on November

      19, 2014.

   2. During oral arguments, the panel questioned counsel about Resendez v. Texas Commission

      on Environmental Quality, 391 S.W.3d 312 (Tex. App.—Austin 2012, pet. granted).
3. On November 21, 2014, two days after oral arguments in the present case, the Texas

   Supreme court issued its opinion in Texas Commission on Environmental Quality v.

   Resendez, No. 13-0094, 2014 WL 6612570 (Tex. Nov. 21, 2014), reversing the Third Court

   of Appeals opinion.

4. Appellee requested leave to submit a post-submission brief discussing, in part, the Texas

   Supreme Court’s ruling on Resendez.

5. Appellant requests leave to file a response to Appellee’s Post-Submission brief.

6. This motion is not made for delay alone, but so that justice may be done.



                             CONCLUSION AND PRAYER

7. Appellant therefore prays that this Honorable Court grant this Motion for Leave and permit

   Appellant an opportunity to respond to Appellee’s Post-Submission Brief.
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

JAMES “BEAU” ECCLES
General Litigation, Division Chief


/s/ Erika M. Laremont
ERIKA M. LAREMONT
Attorney-in-Charge
Texas Bar No. 240013003
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120
(512) 320-0667 FAX

ATTORNEY FOR APPELLANT
                            CERTIFICATE OF CONFERENCE
       Appellant conferred with counsel for Appellee prior to filing this motion, and he is not

opposed.


                                                            /s/ Erika M. Laremont
                                                            ERIKA M. LAREMONT
                                                            Assistant Attorney General



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent via electronic filing

notice on January 13, 2015 to:

JOHN JUDGE
JUDGE, KOSTURA & PUTMAN,P.C.
The Commissioners House at
Heritage Square
2901 Bee Cave Road, Box L
Austin, Texas 78746
Telephone: 512/328-9099
Facsimile: 512/328-4132
Email: jjudge@jkplaw.com



                                                          /s/Erika M. Laremont
                                                          Erika M. Laremont